DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 19, the second catheter is a balloon catheter wherein the second catheter has a lumen through which the microcatheter is rotatably receivable.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garrison et al. (US 2005/0059931).
Regarding claim 3, Garrison discloses
A method of delivering viable cells (pars. 0040, 0114) to a target bodily passage site of a patient (see pars. 0040, 0114), comprising: 
(a) occluding a first bodily passage site of the patient that is proximal to the target bodily passage site (see fig. 8A), the occluding including: 
(i) first advancing an inflatable balloon (5, fig. 8A and par. 0054) of a first catheter (4, fig. 8A) to the first bodily passage site (see fig. 8A), the first catheter (4) having a first catheter shaft (shaft of 4) defining a first lumen (13), the first lumen (13) communicating with a first lumen proximal port (proximal port of 13, fig. 1A) and a first lumen distal port (distal port of 13, figs. 1A and 8A), the first catheter (4) having the inflatable balloon (5) mounted on the first catheter shaft (shaft of 4) proximal to the first lumen distal port (see fig. 8A), the first catheter shaft (shaft of 4) also #171749952Attorney Docket Number: 022107 - 000466defining a second lumen (14, fig. 3 and par. 0045) extending from a proximal port (proximal 
(ii) introducing a fluid (inflation medium, par. 0045) into the inner void of the balloon (5) through the second lumen (14) to inflate the balloon (5) and occlude the first bodily passage site (see fig. 8A), and 
(b) second advancing a distal port of a second catheter (distal port 38 of 2) to the target bodily passage site (see fig. 8B), wherein during said second advancing a catheter shaft of the second catheter (shaft of 2) is received coaxially and rotatably within the first lumen (13) of the first catheter shaft (4) (see fig. 8B), the catheter shaft of the second catheter (shaft of 2) defining a lumen (38) fluidly communicating with the distal port of the second catheter (distal port 38 of 2); and 
(c) passing a liquid medium including the viable cells through the lumen (38) of the second catheter (2), out the distal port of the second catheter (distal port 38 of 2), and into the target bodily passage site (pars. 0040 and 0056).
Regarding claim 4, Garrison discloses
The method of claim 3, wherein the second catheter (2) includes a distal tip region (32/40, fig. 8B and par. 0056) having a set curved condition offset at an angle of about 3 to about 90 degrees from a longitudinal axis of the second catheter shaft (see fig. 8B).
Regarding claim 5, Garrison discloses
The method of claim 3, also comprising: during said passing, measuring a first fluid pressure in the lumen of the second catheter, measuring a second fluid pressure in the target bodily passage site, or measuring both said first fluid pressure and said second fluid pressure (Examiner notes: see par. 0010 for measuring a second fluid pressure in the target bodily passage site).
Regarding claim 6, Garrison discloses

Regarding claim 7, Garrison discloses
The method of claim 3, wherein the target bodily passage is within a heart wall of the patient (see pars. 0084 and 0087).
Regarding claim 8, Garrison discloses
The method of claims 3, wherein a normal blood flow of the patient travels in a direction from said target bodily passage site downstream to said first bodily passage site, and wherein said passing forces the liquid medium retrograde to said normal blood flow (Examiner notes: this is a result of passing the liquid medium as claimed).
Regarding claim 9, Garrison discloses
The method of claim 8, also comprising occluding blood flow of the patient at a second bodily passage site upstream of said target bodily passage site
Regarding claim 10, Garrison discloses
The method of claim 9, wherein said passing is conducted while performing both said occluding the first bodily passage site and said occluding the second bodily passage site (see par. 0007).
Regarding claim 11, Garrison discloses
The method of claim 9, wherein said occluding the second bodily passage site is conducted with an inflatable balloon (35, fig. 8B) mounted on the catheter shaft of the second catheter (shaft of 2) distally of the distal port of the second catheter (distal port 38 of 2) (see fig. 8B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobo, Sr. (US 5,573,007) in view of Mohl (US 2011/0295302).
Regarding claim 1, Bobo discloses 
A method (see fig. 4, col. 13 line 25 to col. 16 line 14) of delivering a liquid medium (liquid medium from syringe 82, fig. 4 and col. 15 lines 61-67) to a patient (see fig. 4), comprising: 
advancing the liquid medium (liquid medium from syringe 82, fig. 4) under pressure (pressure from plunger of syringe 82) through a first catheter lumen (76) and into a patient bodily lumen (see fig. 4 and col. 15 lines 61-67) so as to generate a first fluid pressure in the catheter lumen (fluid pressure within 76 from syringe 82) and a second fluid pressure in the bodily lumen (fluid pressure inside patient’s body when the liquid medium is delivered).

Bobo is silent about during said advancing, measuring the first fluid pressure with a first fluid pressure sensor operably coupled to the first catheter lumen; and during said advancing, measuring the second fluid pressure with a second fluid pressure sensor operably coupled to a second catheter lumen in fluid communication with the bodily lumen.
However, Mohl teaches measuring the first fluid pressure with a first fluid pressure sensor (132, figs. 2, 4) operably coupled to the first catheter lumen (see figs. 2 and 4); and, 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Bobo’s method to measure a pressure in the body lumen with the second sensor and a pressure within the catheter lumen with the device of Bobo, as taught by Mohl, for measuring pressure within a body cavity for treatment of the cavity.
 
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates (US 2010/0010474) in view of Mohl (US 2011/0295302).
Regarding claim 1, Bates discloses 
A method (figs. 4-6) of delivering a liquid medium (solution containing stem cells or autologous material, par. 0042) to a patient (see figs. 4-6), comprising: 
advancing the liquid medium (solution containing stem cells or autologous material, par. 0042) under pressure (pressure from plunger of 74) through a first catheter lumen (47, fig. 5A and par. 0042) and into a patient bodily lumen (fig. 6) so as to generate a first fluid pressure in the catheter lumen (first fluid pressure within 47 when the liquid medium is delivered from syringe 74) and a second fluid pressure in the bodily lumen (second fluid pressure inside patient’s body when the liquid medium is delivered). 
Bates is silent about during said advancing, measuring the first fluid pressure with a first fluid pressure sensor operably coupled to the first catheter lumen; and during said advancing, measuring the second fluid pressure with a second fluid pressure sensor operably coupled to a second catheter lumen in fluid communication with the bodily lumen.
However, Mohl teaches measuring the first fluid pressure with a first fluid pressure sensor (132, figs. 2, 4) operably coupled to the first catheter lumen (see figs. 2 and 4); and, measuring the second fluid pressure with a second fluid pressure sensor (136) operably 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Bates’ method to measure a pressure in the body lumen with the second sensor and a pressure within the catheter lumen with the device of Bates, as taught by Mohl, for measuring pressure within a body cavity for treatment of the cavity.
Regarding claim 2, Bates in view of Mohl,
Bates discloses the method of claim 1, wherein the liquid medium contains viable cells (pars. 0001 and 0042). 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrison et al. (US 2005/0059931) in view of Wallace (US 2012/0215099).
Regarding claim 13, Garrison discloses the method of claim 3, as set forth above, except for also comprising insonating the target bodily passage site to impart stress to walls of the bodily passage site.
However, Wallace teaches delivering an agent to the vasculature of a patient, and imparting ultrasound energy (insonating the target, par. 0015).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Garrison’s method to deliver ultrasonic energy, as taught by Wallace, since it would enhance the delivery of an agent.
 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 5,707,358) in view of Littmann et al. (US 5,509,411)
Regarding claim 14, Wright discloses

a catheter shaft (14); 
an inflatable balloon (26, fig. 1) mounted on a distal portion of the catheter shaft (distal portion of 10, see fig. 1), wherein the catheter shaft and inflatable balloon are receivable through a lumen of an outer catheter (Examiner notes: the limitation “receivable through a lumen of an outer catheter” is interpreted as functional limitation. Also, the limitation “an outer catheter” and/or “a lumen of an outer catheter” is/are not positively recited in claim 1. See fig. 1, the shaft 14 and balloon 26 are capable of being positioned within a catheter with outer diameter larger than the outer diameter of 10); 
an inflation lumen (32, fig. 2) extending through the catheter shaft (14, fig. 2), for inflating the inflatable balloon (26, fig. 2 and col. 3 lines 64-67); 
a fluid delivery lumen (30, fig. 2) extending through the catheter shaft (14) to at least one port (23/24/40, fig. 2 and col. 3 lines 46-49) in a distal region of the catheter shaft (distal region of 14, see fig. 2) occurring distally of the inflatable balloon (26); and 
at least one of: 
(a) an ultrasound emitting element mounted on the distal region of the catheter shaft; 
(b) a set curve in the distal region of the catheter shaft; and 
(c) said at least one port including a plurality of sidewall ports in fluid communication with the fluid delivery lumen (Examiner notes: claim 1 has the language “at least one of”. Since Wright discloses the distal region of the catheter shaft 14 includes a plurality of sidewall ports 23/24 in fluid communication with the fluid delivery lumen 30, Wright’s microcatheter 10 reads on the limitation “at least one of” of claim 1).

Wright is silent about the catheter shaft having an outer diameter of about 1mm or less.

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wright’s catheter shaft to have an outer diameter of 0.89mm, as taught by Littmann, for the purpose of allowing the catheter to easily enter the patient’s heart.
 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 5,707,358) in view of Littmann et al. (US 5,509,411) in further view of Wallace (US 2012/0215099) and Johnson (US 8,100,883).
Regarding claim 15, Wright in view of Littmann discloses the microcatheter of claim 14, as set forth above, except for including both (a) an ultrasound emitting element mounted on the distal region of the catheter shaft, and (b) a set curve in the distal region of the catheter shaft.
However, Wallace teaches an ultrasound transmission member or wire 110 attached to the tip 104 on the distal end of the catheter 100 (figs. 1-2C and par. 0106).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wright’s catheter by adding an ultrasound transmission member/wire, as taught by Wallace, for the purpose of enhancing the delivery of an agent.
Johnson teaches a pre-formed curve in the distal region of the catheter shaft 10 (see fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wright’s catheter such that the distal region of the catheter shaft including a pre-formed curve, as taught by Johnson, for the purpose of allowing the catheter to easily enter the patient’s heart.
 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 5,707,358) in view of Littmann et al. (US 5,509,411) in further view of Wallace (US 2012/0215099).
Regarding claim 16, Wright in view of Littmann,
Wright discloses (c) said at least one port including a plurality of sidewall ports (23/24) in fluid communication with the fluid delivery lumen (30, see fig. 2).
Wright in view of Littmann is silent about (a) an ultrasound emitting element mounted on the distal region of the catheter shaft.
However, Wallace teaches an ultrasound transmission member or wire 110 attached to the tip 104 on the distal end of the catheter 100 (figs. 1-2C and par. 0106).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wright’s catheter by adding an ultrasound transmission member/wire, as taught by Wallace, for the purpose of enhancing the delivery of an agent.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 5,707,358) in view of Littmann et al. (US 5,509,411) in further view of Johnson (US 8,100,883).
Regarding claim 17, Wright in view of Littmann,
Wright discloses (c) said at least one port including a plurality of sidewall ports (23/24) in fluid communication with the fluid delivery lumen (30, see fig. 2).
Wright in view of Littmann is silent about (b) a set curve in the distal region of the catheter shaft.
However, Johnson teaches a pre-formed curve in the distal region of the catheter shaft 10 (see fig. 2).

Regarding claim 18, Wright in view of Littmann discloses the microcatheter of claim 14, as set forth above, except for in combination with a second catheter having a lumen through which the microcatheter is rotatably receivable.
However, Johnson teaches an outer catheter 10 with a pre-formed curve and an inner catheter 70 rotatably received within the outer catheter 10 (see fig. 4A).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wright’s catheter system by adding an outer catheter, as taught by Johnson, for the purpose of allowing the inner catheter to easily enter the patient’s heart.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 5,707,358) in view of Littmann et al. (US 5,509,411) in further view of Garrison et al. (US 2005/0059931).
Regarding claim 18, Wright in view of Littmann discloses the microcatheter of claim 14, as set forth above, except for in combination with a second catheter having a lumen through which the microcatheter is rotatably receivable.
However, Garrison teaches an outer catheter 4 and an inner catheter 2 rotatably receivable within the outer catheter (see fig. 1A).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wright’s catheter system by adding an outer catheter, as taught by Garrison, for the purpose of providing proximal occlusion to the vessel and providing protection to the side ports and the balloon of the inner catheter.
Regarding claim 19, Wright in view of Littmann and Garrison,
Garrison teaches the outer catheter is a balloon catheter (see fig. 1A).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wright’s catheter system by adding an outer catheter, as taught by Garrison, for the purpose of providing proximal occlusion to the vessel and providing protection to the side ports and the balloon of the inner catheter.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 5,707,358) in view of Littmann et al. (US 5,509,411) in further view of Mohl (US 2011/0295302).
Regarding claim 20, Wright in view of Littmann discloses the microcatheter of claim 14, in combination with a pressure sensor operable to measure pressure of fluid forced into the fluid delivery lumen.
However, Mohl teaches a pressure sensor (132/133/134/135, fig. 4 and par. 0023) operable to measure pressure of fluid forced into the fluid delivery lumen (see figs. 2 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wright’s catheter by adding a pressure sensor, as taught by Mohl, for the purpose of allowing the user to measure the pressure during the treatment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-13 of U.S. Patent No. 10,532,193. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the application claims can be found in the patent claims. 

Fischer, Jr. et al. (US 10,532,193)
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13


Claim(s) 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-13 of U.S. Patent No. 9,604,037. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the application claims can be found in the patent claims. 

Application 16/742,061
Fischer, Jr. et al. (US 9,604,037)
Claim 14
Claim 11
Claim 15
Claim 12
Claim 16
Claim 13
Claim 17
Claim 14

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783